Case 7:20-cv-01591-KMK-JCM Document 68-4 Filed 06/15/21 Page 1 of 6




                  EXHIBIT D
      Case 7:20-cv-01591-KMK-JCM Document 68-4 Filed 06/15/21 Page 2 of 6



                                                                  Page 1

1
2
        UNITED STATES DISTRICT COURT
3       SOUTHERN DISTRICT OF NEW YORK
        ------------------------------------------X
4       CHAD STANBRO,
                                   PLAINTIFF,
5
6                      -against-                   Case No.:
                                                   19-CV-10857
7
8       WESTCHESTER COUNTY HEALTH CORPORATION,
        WESTCHESTER MEDICAL CENTER, FRANK WEBER,
 9      AND JOHN FULL,
10                                 DEFENDANTS.
        ------------------------------------------X
11      CHAD STANBRO,
                                   PLAINTIFF,
12
13                     -against-                   Case No.:
                                                   19-CV-10857
14
15      C.O. NADYA      PALOU, C.O. RAYMOND DEAL, C.O.
        KRISTOPHER      LEONARDO, C.O. RICHARD LANDRY,
16      CORRECTION      NURSE GARY PAGLIARO, AND
        CORRECTION      SERGEANT ENRIQUE TORRES,
17
                                   DEFENDANTS.
18      ------------------------------------------X
19
                               DATE: February 26, 2021
20                             TIME: 10:00 A.M.
21
                  DEPOSITION of the Defendant,
22      GARY PAGLIARO, taken by the respective
        parties, pursuant to an Order and to the
23      Federal Rules of Civil Procedure, held via
        videoconference, before Victoria Chumas, a
24      Notary Public of the State of New York.
25

                                  Diamond Reporting
     800.727.6396                 A Veritext Company             www.veritext.com
      Case 7:20-cv-01591-KMK-JCM Document 68-4 Filed 06/15/21 Page 3 of 6



                                                                 Page 24

1                                G. PAGLIARO
2       adverse effect if they have three people.
3                   Q.   Now, can you describe for me
4       the medical facility that existed at
5       Fishkill in August of 2018?
6                   A.   Yes.     On the first floor is
7       what we called the clinic.                     It consisted of
8       a small emergency room, doctor's offices,
9       some nursing offices, for examinations, a
10      small conference room.                On the other side
11      is the dental clinic.
12                  Q.   On the other side of what?
13                  A.   So as you walk into the
14      building, on your right-hand side would be
15      the emergency room and, down the hallway
16      would be the doctor's offices.                     On the
17      left-hand side would be the dental.
18                  Q.   But this would be part of the
19      first floor, correct?
20                  A.   First floor.
21                  Q.   Okay.      Continue.
22                  A.   And then, if you walk in the
23      building, instead of making a right toward
24      the clinic, you make a left, that would be
25      what we called the specialty area.                      That

                                  Diamond Reporting
     800.727.6396                 A Veritext Company             www.veritext.com
      Case 7:20-cv-01591-KMK-JCM Document 68-4 Filed 06/15/21 Page 4 of 6



                                                                 Page 25

1                                G. PAGLIARO
2       would be where we would hold like
3       cardiology clinic, endocrinology clinic,
4       oncology clinic, so specialists would come
5       from the outside and inmates would come
6       from other jails to see the specialists.
7       That was all on the first floor.
8                   Q.   And did this first floor have a
9       name?
10                  A.   The entire building is called
11      the RMU, regional medical unit.
12                  Q.   So the building is called RMU
13      or just that first floor?
14                  A.   The whole building.
15                  Q.   Okay.      But the first floor, how
16      would you characterize that?                   First floor
17      or any other way?
18                  A.   First floor, usually we
19      separated clinic and specialty.
20                  Q.   Okay.
21                  A.   So that is how we would
22      generally differentiate.                 It's a pretty big
23      floor.
24                  Q.   Okay.      So what else was in the
25      RMU then?

                                  Diamond Reporting
     800.727.6396                 A Veritext Company             www.veritext.com
      Case 7:20-cv-01591-KMK-JCM Document 68-4 Filed 06/15/21 Page 5 of 6



                                                                 Page 26

1                                G. PAGLIARO
2                   A.   Okay.      So if you went up to the
3       second floor, on one side was the
4       infirmary.        That's where patients who were
5       coming back from the hospital stay,
6       patients who had illness stayed, patients
7       who needed isolation for whatever reason
8       stayed, so they had a couple of four
9       bedrooms and a couple of single rooms.                        On
10      the other side of that, which would be,
11      just to give you an idea, directly above
12      the clinic, would be our long-term care
13      unit, which is more of a nursing home type
14      unit for lack of a better description.
15      Older gentleman needing a little bit more
16      care, needing to be fed and changed, you
17      know, maybe not-all-there.                     Typical like
18      you would see in a nursing home.                     And then
19      on the third floor, directly above the
20      long-term care unit is the world's first
21      Alzheimer's, a dedicated Alzheimer's unit
22      for inmates with Alzheimer's.
23                  Q.   Anything else in the RMU?
24                  A.   The basement has dialysis.
25                  Q.   Anything else?

                                  Diamond Reporting
     800.727.6396                 A Veritext Company             www.veritext.com
      Case 7:20-cv-01591-KMK-JCM Document 68-4 Filed 06/15/21 Page 6 of 6



                                                                 Page 27

1                                G. PAGLIARO
2                   A.   I mean, store rooms, supplies,
3       stuff like that, you know.
4                   Q.   Okay.      Other than the RMU, were
5       there any portions of Fishkill which
6       constituted any medical facility where any
7       care and treatment was rendered to any
8       prisoners?
9                   A.   We had a standalone
10      disciplinary unit called S block, and that
11      had a small nursing station in it.
12                  Q.   Was S block kind of like a SHU,
13      a special housing unit?
14                  A.   SHU, is a special housing unit.
15                  Q.   Other than that, have we now
16      talked about all of medical facilities at
17      Fishkill?
18                  A.   Yes.     To the best of my
19      knowledge.
20                  Q.   Now, you mentioned that in
21      clinic there is a doctor's office, correct?
22                  A.   Doctor's offices.
23                  Q.   Offices okay.           So there would
24      be physicians on staff at Fishkill?
25                  A.   Yes.     Absolutely.

                                  Diamond Reporting
     800.727.6396                 A Veritext Company             www.veritext.com
